Citation Nr: 1531388	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-29 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1963 to August 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the RO in St. Petersburg, Florida, which reopened the previously denied issue of service connection for bilateral tinnitus.  The RO then denied service connection on the merits.

The Veteran testified from St. Petersburg, Florida, at a May 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.

At the May 2015 Travel Board hearing, prior to going on the record, the undersigned VLJ and the Veteran's representative discussed the presence of clear and unmistakable error (CUE) in the April 2003 rating decision originally denying service connection for bilateral tinnitus and hearing loss.  From the discussion, it was the undersigned VLJ's impression that the representative would raise the CUE issue in a subsequent submission to the Board.  The record does not show that a CUE motion was filed; therefore, the Board does not have jurisdiction to address the RO CUE question at this time.  As such, the Board refers the issue of CUE in the April 2003 rating decision denying service connection for bilateral tinnitus and hearing loss to the Agency of Original Jurisdiction (AOJ).  

In addressing the referred issue of CUE in the April 2003 rating decision originally denying service connection for bilateral tinnitus and hearing loss, the AOJ should consider the following.  

On the question of whether the correct facts, as they were known at the time, were before the adjudicator, the AOJ should determine whether the April 2003 rating decision failed to address the lay evidence and service personnel evidence (duty foreman) suggestive of acoustic trauma in service, namely, the Veteran's lay statements concerning exposure to loud noises in service, including aircraft engines and weapons fire, while acting as a duty foreman, and his military occupational specialty and related duties involving noise exposure.  It is of note that VA subsequently recognized that the Veteran's in-service duties as a duty foreman would have resulted in exposure to acoustic trauma, a finding made based on evidence that was already of record in April 2003.  VA must consider all evidence in its adjudications, not just medical evidence.  38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 
38 C.F.R. § 3.303(a) (each claimed disorder for service connection "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"); 38 C.F.R. § 3.307(b) (factual basis for establishing a chronic disease "may be established by medical evidence, competent lay evidence or both"); Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009) (VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).  

On the question of whether the statutory or regulatory provisions extant at the time were incorrectly applied, the AOJ should consider whether the April 2003 rating decision committed legal error by ignoring or dismissing the Veteran's very specific lay statements (reporting multiple sources of acoustic trauma during service) due to a lack of corroboration by the service treatment records instead of performing the appropriate credibility analysis regarding the Veteran's very specifically reported sources of in-service noise exposure, of which the Veteran is competent to report.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (stating that "the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (VA cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).  VA may not exclude evidence because it is from the veteran.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the veteran of in-service acoustic trauma where the history has not been found to be inaccurate); Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history was deemed competent medical evidence in support of the claim).  On the question of whether the statutory or regulatory provisions extant at the time were incorrectly applied, the AOJ should also consider whether the April 2003 rating decision committed legal error by ignoring service personnel evidence already of record suggesting that the Veteran's occupational specialty involved noise exposure. 

On the question of whether the statutory or regulatory provisions extant at the time were incorrectly applied, the AOJ should consider whether the April 2003 rating decision committed legal error by requiring that the service medical records show acoustic trauma during service, specifically, relying on an absence of medical evidence in service where it is unlikely that treatment would be sought for hearing loss or tinnitus symptoms.  See Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

On the question of whether the statutory or regulatory provisions extant at the time were incorrectly applied, the AOJ should consider whether the April 2003 rating decision committed legal error by requiring that the service medical records show hearing loss or tinnitus during service.  It would be legal error to preclude a claim for service connection for hearing loss because the hearing loss disability to the standards of 38 C.F.R. § 3.385 did not appear during service.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  See 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (holding that a veteran may establish the required nexus between his current hearing loss disability and his term of military service if he can show that his hearing loss disability resulted from acoustic trauma).  

On the question of whether the April 2003 rating decision involved legal error, the AOJ should determine whether the April 2003 rating decision erroneously assigned no probative value to the January 2003 favorable medical nexus opinion, especially in the context of the case where there was no VA or other negative opinion in the record to weigh against the favorable nexus opinion.  The January 2003 private medical opinion, which opined that the Veteran's tinnitus was more likely than not caused by excessive exposure to noise in service, was the only nexus opinion of record at the time of the April 2003 rating decision.  38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (each claimed disorder for service connection "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"); 38 C.F.R. § 3.307(b) (factual basis for establishing a chronic disease "may be established by medical evidence, competent lay evidence or both").

On the question of whether the error was undebatable and of the sort which, had lay evidence of acoustic trauma during service not been ignored, the logic of the April 2003 decision indicates that the outcome of the decision was determined by the finding of no acoustic trauma (or no evidence of acoustic trauma) during service.  The April 2003 rating decision used its finding of nonoccurrence of acoustic trauma during service to discount the probative value of the favorable nexus opinion, resulting in no favorable evidence, which in turn resulted in denial of service connection for both hearing loss and tinnitus.  Stated another way, the AOJ should determine whether, had the April 2003 rating decision adequately considered the Veteran's lay statements and occupational specialty evidence, rather than simply relying on the absence of contemporaneous medical records, the in-service acoustic trauma would have been established and, based upon the sole nexus opinion linking the acoustic trauma to the diagnosed tinnitus and hearing loss that was based on the accurate fact of in-service acoustic trauma, service connection would have been granted.      


FINDINGS OF FACT

1.  An April 2003 RO rating decision denied service connection for bilateral tinnitus, finding that the evidence of record did not reflect that the Veteran experienced an event, disease, or injury during service which may be related to the currently diagnosed bilateral tinnitus.  The Veteran did not file a timely notice of disagreement (NOD) following the April 2003 decision, and no new and material evidence was received during the one year appeal period following the decision.

2.  New evidence received since the April 2003 rating decision relates to an unestablished fact of acoustic trauma in service that is necessary to substantiate the claim for service connection for bilateral tinnitus.

3.  The Veteran has a current disability of tinnitus.

4.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

5.  The Veteran's tinnitus is etiologically related to exposure to acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection for bilateral tinnitus became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since the April 2003 rating decision is new and material to reopen service connection for bilateral tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The instant decision reopens and grants the issue of service connection for bilateral tinnitus.  As such action is a complete grant of the benefits sought on appeal, no further discussion of VA's duties to notify and to assist is necessary.

Reopening Service Connection for Bilateral Tinnitus

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

An April 2003 RO rating decision denied service connection for bilateral tinnitus, finding that the evidence of record did not reflect that the Veteran experienced an event, disease, or injury during service which may be related to the currently diagnosed bilateral tinnitus.  The Veteran did not file a timely NOD following the April 2003 decision, and no new and material evidence was received during the one year appeal period following the decision.  As such, the April 2003 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the April 2003 rating decision denying service connection for bilateral tinnitus, the Veteran has submitted additional lay evidence concerning exposure to acoustic trauma in service.  The October 2011 statement of the case (SOC) reflects that, since receiving this lay evidence, VA has recognized the Veteran's exposure to in-service acoustic trauma.  As VA has recognized in-service acoustic trauma based upon the Veteran's lay statements, such evidence could reasonably substantiate the issue of entitlement to service connection for bilateral tinnitus.  For these reasons, the Board finds that the additional evidence, including VA's recognition of in-service acoustic trauma, is new and material to reopen service connection for bilateral tinnitus.   

Service Connection for Bilateral Tinnitus

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" (as other organic disease of the nervous system) under 38 C.F.R. § 3.309(a).  In this case, where there is evidence of acoustic trauma with sensorineural (nerve) damage, tinnitus is considered a "chronic disease."  See Fountain v. McDonald, 27 Vet. App. 258 (2015)
(holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  For this reason, the presumptive service connection provisions under 
38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue of service connection for bilateral tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the instant decision grants service connection for bilateral tinnitus on a direct basis, no further discussion of entitlement to service connection on a presumptive basis is necessary.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has advanced that exposure to acoustic trauma during active service resulted in bilateral tinnitus.  He contends that such acoustic trauma included unprotected exposure to loud engine noise, generator noise, and weapons fire including machine guns, grenade launchers, and mortars.  

At the outset, the Board finds that the Veteran has a current bilateral tinnitus disability.  The VA examiner at an October 2010 VA audiometric examination diagnosed the Veteran with bilateral tinnitus.  Additionally, the Veteran is competent to state that he now has tinnitus.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) ("ringing in the ears is capable of lay observation"). 

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  In ordering the November 2010 VA audiometric examination, the VA examiner was explicitly instructed that "service record documents show Veteran served as a duty foreman, therefore acoustic trauma is conceded."  Further, the October 2011 SOC reflects that exposure to in-service acoustic trauma was recognized by VA.  

Finally, the Board finds that the evidence of record, lay and medical, is at least in equipoise on the question of whether the currently diagnosed bilateral tinnitus was incurred in service.  The Veteran's service treatment records do not reflect complaint or diagnosis of tinnitus in service; however, at the May 2015 Travel Board hearing, the Veteran credibly testified about speaking with a field medic while stationed in Vietnam about symptoms that the Veteran later realized were related to the tinnitus.  Further, the Veteran also credibly testified that the ringing began in service and has continued since service separation.

In the October 2011 substantive appeal, via VA Form 9, and at the May 2015 Travel Board hearing, the Veteran credibly advanced having received VA medical treatment for tinnitus immediately after service separation in 1967.  While it does not appear that such records were obtained by VA, as the instant decision grants service connection for tinnitus, a remand for an additional search of any outstanding VA treatment records is not necessary.

As noted above, in October 2010, the Veteran received a VA audiometric examination.  At the conclusion of the examination, the VA examiner explained that the medical research reflects that tinnitus caused by acoustic trauma is seldom unaccompanied by hearing loss.  As such, the VA examiner opined that, because the Veteran's hearing was within normal limits at service separation, the tinnitus was less likely as not caused by in-service noise exposure.  Rather, the tinnitus was more likely due to aging and recreational shotgun fire; however, in rendering this opinion, the VA examiner failed to address either the Veteran's lay statements that tinnitus symptoms have been present since service or the January 2003 positive nexus opinion (discussed below) from a private audiologist.  For these reasons, the Board finds that the October 2010 VA audiological opinion holds little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

Further, at the May 2015 Travel Board hearing, the Veteran credibly testified that the shotgun referenced in the October 2010 VA opinion has only been shot by the Veteran 25 times since service separation.  Such exposure is minimal compared to the weapons-fire noises to which the Veteran was subjected in service.

Finally, in January 2003 the Veteran received a private audiometric examination.  The Veteran was diagnosed with sensorineural hearing loss and bilateral tinnitus.  At the conclusion of the examination, the private examiner opined that the tinnitus was more likely than not caused by excessive in-service noise exposure, to include exposure to loud engine noise, generator noise, and weapons fire including machine guns, grenade launchers, and mortars.

The Veteran was exposed to acoustic trauma, including engine noise and weapons fire, in service, and there is a current diagnosis of tinnitus.  A private audiologist, in a January 2003 private examination report, opined that the tinnitus was caused by the in-service noise exposure.  This opinion is consistent with the Veteran's credible lay statements that tinnitus symptoms began in service and have continued since service.  The private examination evidence, along with the Veteran's statements, weighs against the contrary opinion rendered by the VA examiner at the October 2010 VA audiometric examination.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus was incurred in active service, and the criteria for direct service connection have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral tinnitus is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


